USCA4 Appeal: 22-6387      Doc: 8        Filed: 07/26/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6387


        SEAN K. HEYWARD,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:20-cv-00577-JAG-EWH)


        Submitted: July 21, 2022                                            Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Sean K. Heyward, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6387         Doc: 8      Filed: 07/26/2022      Pg: 2 of 2




        PER CURIAM:

               Sean K. Heyward seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2254 petition. We dismiss the appeal for lack of jurisdiction because the notice

        of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on June 2, 2021. Heyward filed the notice of

        appeal on March 31, 2022. 1 Because Heyward failed to file a timely notice of appeal or to

        obtain an extension or reopening of the appeal period, we dismiss the appeal. 2

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED


               1
                For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date Heyward could have delivered the notice to prison officials for
        mailing to the district court. See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266,
        276 (1988).
               2
                 Heyward’s notice of appeal arguably sought a reopening of the appeal period. But
        the time for seeking reopening had already expired, see 28 U.S.C. § 2107(c); Fed. R. App.
        P. 4(a)(6)(B), and the district court could not enlarge the reopening period, see Bowles, 551
        U.S. at 213-14.

                                                     2